Horton, C. J.,
concurring: While proceedings in error, supplemented with a supersedeas bond, only “stay the execution of the judgment,” and while the trial courts in other subsequent actions may, to prevent injustice being done in the use of an alleged erroneous judgment as evidence, or as *495an estoppel, continue from time to time the hearing of such an action until proceedings pending to reverse such a judgment are disposed of, the supreme court also has the inherent power, for the protection of its own jurisdiction, and for the enforcement and protection of its own orders and judgments, to prohibit and restrain, upon proper terms, the parties in any proceeding pending in this court from using a judgment brought here for review as evidence, or as a bar or estoppel, in any other case pending in this or any other court, so long as the proceedings to review the alleged erroneous judgment remain undisposed of. (Railroad Co. v. Comm’rs of Chase Co., 42 Kas. 223.)